Citation Nr: 9930283	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to February 28, 1996, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Tom Johnston, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who died in July 1966, had active service from 
August 1937 to October 1943.  The appellant is the 
unremarried surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted entitlement to DIC based 
on the provisions of 38 U.S.C.A. § 1318 and assigned an 
effective date of February 28, 1996, for the award of that 
benefit.  

The appellant requested a hearing before the Board.  That 
hearing was conducted in January 1999 and the appellant 
submitted additional and waived her right to Regional Office 
review of that additional evidence prior to Board 
consideration of that evidence.  The transcript of that 
hearing has been reduced to writing and provided to the 
appellant.  Therefore, her waiver of Regional Office 
consideration of the additional evidence is valid.  38 C.F.R. 
§ 20.1304 (1998).

At her January 1999 hearing before the Board, the appellant 
and her representative contended that a January 1968 Board 
decision which denied a claim of entitlement to service 
connection for the cause of the veteran's death, and thereby 
denied entitlement to DIC benefits, was clearly and 
unmistakably erroneous.  The question of whether there was 
clear and unmistakable error in the January 1968 Board 
decision is a separate matter from the current appeal for an 
earlier effective date for award of DIC benefits pursuant to 
38 U.S.C.A. § 1318.  The claim of CUE in the January 1968 
Board decision will be  the subject of a separate decision by 
the Board.  38 U.S.C.A. § 7111(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1411(c) (1998).  


FINDINGS OF FACT

1.  By a decision issued in January 1968, the Board denied a 
claim of entitlement to service connection for the cause of 
the veteran's death for purposes of DIC benefits.

2.  On February 2, 1995, the RO received a claim for DIC 
benefits based on the fact that a total disability evaluation 
was in effect continuously for 10 years prior to the 
veteran's death.

3.  The evidence of record as to whether the appellant 
continuously pursued a claim of entitlement to DIC benefits 
after February 2, 1995, prior to submission of an additional 
statement of claim in February 1997, is essentially in 
equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, February 
2, 1994 is the appropriate effective date for the appellant's 
award of DIC benefits pursuant to 38 U.S.C.A. § 1318.  
38 U.S.C.A. §§ 1318, 5107(b), 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.22, 3.114(a)(3) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to assignment of 
an effective date prior to February 28, 1996, for an award of 
DIC benefits.  After examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to these claims and that no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  In 
particular, the Board notes that multiple attempts have been 
made to obtain an inactive portion of the claims file which 
is known to have been sent to the archives, but which cannot 
now be located.  In particular, the Board notes that the 
appellant is not prejudiced by the Board finding that no 
additional attempt to locate the file is required, in view of 
the decision below.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999).  
In an exception to this effective date provision, VA 
regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law or administrative 
issue, the effective date shall be fixed in accordance with 
the facts, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114 
(1998).

By a provision enacted in 1978, eligible survivors of 
veterans who were receiving total disability service-
connected compensation benefits at the time of death, and 
were so rated continuously for a period of at least 10 years 
prior to death, became entitled to DIC benefits.  Pub. L. No. 
95-479, tit. II, § 204, Oct. 18, 1978, 92 Stat. 1564; 
codified at 38 U.S.C. § 410 (1976 & Supp. III).  This 
provision is now codified at 38 U.S.C.A. § 1318.  See also 
38 C.F.R. § 3.22.

The record reflects that on February 2, 1995, the RO received 
a written communication from the appellant, through her 
representative, in which she referred to a notation in 
January 1968 Board decision to the effect that the veteran 
was rated 100% service connected disabled from February 1947.  
She also requested that DIC benefits be granted "under the 
provisions of 38 C.F.R. § 3.22(a)(2)(i)" (authorizing DIC 
benefits for eligible survivors of veterans who were in 
receipt of total disability compensation at the time or death 
and for the 10 years prior to death).  It is not clear 
whether there was additional evidence or information attached 
to this February 2, 1995 communication.  

The claims file associated with the record reflects that VA 
records were requested from the National Archives and Records 
Administration in January 1995, without indicating why the 
file was requested in advance of the February 1999 claim.  
Those records were sent to the RO and were received by an RO 
mail clerk in late January 1995.  Also of record is a 
transmittal sheet, received by VA on February 2, 1995.  That 
transmittal sheet reflects only that a DIC claim, on VA Form 
21-4138, was enclosed.  Underneath that transmittal sheet in 
the claims file are a variety of documents.  The appellant's 
March 1950 marriage certificate, with a date of April 30, 
1995 typed on the back, and a January 1966 death certificate, 
bearing a January 1995 date stamp and a date of April 30, 
1995, typed on the back, were submitted.  Additional 
duplicate copies of records pertaining to the veteran's 
service discharge and the Board's 1996 denial of service 
connection for the cause of the veteran's death are also 
associated with the file, but these records reflect no 
date(s) of receipt by VA.  

A communication sent to the appellant by the RO in mid-
February 1995 reflects that a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation If Applicable)) was supplied to the 
appellant.  A notation, which appears to be dated "2/28/95" 
(although somewhat difficult to read), reflects a 
determination that "534 already of record-668 & SSN 
req[uested] per conv[ersation] with M[issouri] V[eterans] 
C[ommission]."  

The file also includes a copy of a February 1997 request from 
the appellant for assistance of a member of Congress, 
followed by a March 1997 letter from the RO to Jo Ann 
Emerson, Member, House of Representatives.  In that 
communication, the RO discloses that the appellant filed a 
claim in February 1995, subsequently requested information by 
telephone on several occasions, and was told her claim was 
pending.  The RO stated that the claims file was returned to 
the archives in September 1996, and that the RO was in the 
process of attempting to obtain the archived file to 
determine the correct status of the claim.  

Thereafter, in a March 12, 1997 report of contact, it was 
noted that, in response to an RO telephone inquiry, the 
appellant indicated she had not remarried since the veteran's 
death.  By a rating decision dated in March 1997, the RO 
granted a claim of entitlement to DIC benefits, and assigned 
an effective date of February 28,1996 for that benefit.  In a 
letter to Representative Emerson, the RO indicated that the 
appellant's representative had been requested to furnish a 
dependency statement and a social security number for the 
appellant in February 1995.  That information was not 
furnished, and the claim was deemed abandoned in 1996, and 
returned to the archives in September 1996.

By a statement dated in March 1997, the appellant's 
representative contended that the appellant was incorrectly 
advised to submit an original application (VA Form 21-534) 
and, when this was not considered necessary, was not informed 
that any other evidence was necessary.  The representative 
argued that informing the Missouri Veterans Commission of the 
additional evidence needed did not relieve VA of the 
responsibility to notify the appellant of the evidence 
necessary.  The Board agrees that the evidence of record does 
not include any written communication from the RO to the 
appellant notifying her that additional evidence was required 
to process for February 2, 1995 claim for DIC benefits.  

The appellant's representative further argued that the 
appellant was not notified of the denial of her claim for 
failure to respond.  The Board notes that the claims file 
includes a communication from the RO to the appellant's 
member of Congress indicating that the appellant sought 
additional information regarding her claim by telephone after 
filing the February 2, 1995 claim, but there are no written 
petitions regarding the information the appellant was 
provided during these phone calls.  

The Board notes that a portion of the claims file which was 
apparently archived in September 1996 cannot now be located.  
The Board also notes, as the representative did, that there 
is no evidence to establish that the appellant was notified 
that her claim was being closed for failure to respond.  

The Board finds that the evidence as to whether the appellant 
abandoned a claim for DIC benefits filed on February 2, 1995, 
is essentially in equipoise.  The RO indicates that its 
investigation revealed that the appellant was notified of the 
need to provide information and did not respond.  The 
appellant contends that she was not notified of the need for 
further evidence.  It appears that, if the archived file 
could be located, additional information might be available 
which would confirm or contradict either the appellant's 
allegations or the conclusions of the RO.  In the absence of 
such evidence, the Board finds that the evidence as to 
whether the appellant abandoned a February 2, 1995 claim is 
essentially in equipoise, and therefore the appellant must be 
afforded the benefit of any reasonable doubt.  38 U.S.C.A. 
§ 5107(b).  

Resolving doubt in the appellant's favor, the Board finds 
that the appellant did not abandon her February 2, 1995 claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
The 1978 enactment constituted a liberalizing issue for 
purposes of the appellant's claim for DIC benefits.  The 
evidence reflects that the claim was reviewed at the 
appellant's request more than one year after the effective 
date of the law.  The evidence further reflects that the 
appellant met all eligibility criteria for the liberalized 
benefit on the effective date of the law and continuously 
thereafter.  Therefore, the appellant is entitled to an 
effective date one year prior to the date of receipt of her 
request for review of eligibility for DIC benefits.  
38 C.F.R. § 3.114(a)(3).  Accordingly, the Board finds that 
February 2, 1994 is the appropriate effective date for the 
appellant's award of DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.

After reviewing the claims file, the Board is unable to find 
any claim for DIC benefits which was received between the 
October 1978 enactment of the liberalizing law and  February 
2, 1995, and it does not appear that the appellant or her 
representative so contend.  Under the facts of this case, 
there is no basis for entitlement to an effective date prior 
to February 2, 1994 for the award of DIC benefits pursuant to 
38 U.S.C.A. § 1318.   


ORDER

Entitlement to an effective date of February 2, 1994 for an 
award of DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
granted, subject to laws and regulations governing payment of 
monetary benefits.




		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

 

